ORDER

PER CURIAM.
In this bench-tried ease involving a property management agreement, defendant-agent appeals from a judgment entered in favor of plaintiffs-owners for damages resulting from breach of contract and negligence.
Agent raises five points. Four of them are not preserved and are summarily denied. In the fifth, she contends her actions were not the proximate cause of owners’ damages. We disagree and affirm.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 84.16(b).